Case 2:20-cv-07785-VAP-MRW Document 85 Filed 03/04/21 Page 1 of 16 Page ID #:534



    1
    2
    3
    4
    5
    6
    7                               UNITED STATES DISTRICT COURT
    8             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
    9
   10 MIKE SARIEDDINE, an individual,                    Case No. 2:20-cv-07785-VAP-MRW
   11                      Plaintiff,                    STIPULATED PROTECTIVE
                                                         ORDER
   12             v.
                                                         DISCOVERY MATTER
   13 VAPTIO, INC., a Washington
      corporation; YOUNGHAI LI, an                       District Judge: Virginia A. Phillips
   14 individual; FEI XU, an individual;                 Magistrate Judge: Michael R. Wilner
      SHENZHEN FIRST UNION
   15 TECHNOLOGY CO., LTD., a Chinese
      corporation; MAGELLAN                              Complaint Filed: August 26, 2020
   16 TECHNOLOGY INC., a New York                        Trial Date: August 31, 2021
      corporation doing business as Demand
   17 Vape; LAN & MIKE                                   (MRW Version 4/19)
      INTERNATIONAL TRADING INC., a
   18 California corporation; BREAZY INC.,               ‫ ܆‬Check if submitted without material
      a Delaware corporation; and DOES 1
   19 through 50, inclusive,                             modifications to MRW form
   20                      Defendants.
   21
   22 1.         INTRODUCTION
   23            1.1       PURPOSES AND LIMITATIONS
   24            Discovery in this action is likely to involve production of confidential,
   25 proprietary, or private information for which special protection from public disclosure
   26 and from use for any purpose other than prosecuting this litigation may be warranted.
   27 Accordingly, the parties hereby stipulate to and petition the Court to enter the
   28 following Stipulated Protective Order. The parties acknowledge that this Order does

        129400.0005/8376307.1                        1
                                         STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07785-VAP-MRW Document 85 Filed 03/04/21 Page 2 of 16 Page ID #:535



    1 not confer blanket protections on all disclosures or responses to discovery and that
    2 the protection it affords from public disclosure and use extends only to the limited
    3 information or items that are entitled to confidential treatment under the applicable
    4 legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
    5 that this Stipulated Protective Order does not entitle them to file confidential
    6 information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
    7 followed and the standards that will be applied when a party seeks permission from
    8 the court to file material under seal.
    9            1.2       GOOD CAUSE STATEMENT
   10            Good cause exists for the entry of this pretrial protective order. Because this is
   11 a trademark action, discovery is likely to involve production of confidential,
   12 proprietary, or private information for which special protection may be warranted.
   13 For example, discovery will likely involve the parties’ business strategies, customer
   14 lists, distribution networks, marketing channels, customer demographics, product
   15 designs, business plans, financials and sales information, documents subject to
   16 confidentiality agreements and/or court orders, and other sensitive business
   17 information.
   18            Each party seeks to avoid undue harm by preventing disclosure of such
   19 sensitive proprietary or confidential information to the public or to other parties so
   20 that no one gains a competitive advantage. This Stipulated Protective Order will
   21 facilitate the discovery and pretrial preparation processes by avoiding the need for
   22 seriatim motions to the Court for protective orders covering specifically identified
   23 materials.
   24 2.         DEFINITIONS
   25            Action: This pending federal lawsuit, Sarieddine v. Vaptio, Inc., et al. (2:20-
   26 cv-08885-VAP (MRWX)).
   27            2.2       Challenging Party: A Party or Non-Party that challenges the designation
   28 of information or items under this Order.

        129400.0005/8376307.1                          2
                                          STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07785-VAP-MRW Document 85 Filed 03/04/21 Page 3 of 16 Page ID #:536



    1            2.3       “CONFIDENTIAL” Information or Items: Information (regardless of
    2 how it is generated, stored or maintained) or tangible things that qualify for protection
    3 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
    4 Cause Statement.
    5            2.4       “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
    6 Information or Items: This action requires a two-tiered, attorneys’ eyes only
    7 protective order that designates certain material as “Highly Confidential – Attorneys’
    8 Eyes Only.” This is because the parties participate in the same industry. As a result,
    9 documents such as, but not limited to, customer lists, sales, and distribution networks
   10 are extremely sensitive business information that must remain confidential to avoid
   11 one party gaining a competitive advantage over the other.
   12            2.5       Counsel: Outside Counsel of Record and House Counsel (as well as their
   13 support staff).
   14            2.6       Designating Party: A Party or Non-Party that designates information or
   15 items that it produces in disclosures or in responses to discovery as
   16 “CONFIDENTIAL.”
   17            2.7       Disclosure or Discovery Material: All items or information, regardless
   18 of the medium or manner in which it is generated, stored, or maintained (including,
   19 among other things, testimony, transcripts, and tangible things), that are produced or
   20 generated in disclosures or responses to discovery in this matter.
   21            2.8       Expert: A person with specialized knowledge or experience in a matter
   22 pertinent to the litigation who has been retained by a Party or its counsel to serve as
   23 an expert witness or as a consultant in this Action.
   24            2.9       House Counsel: Attorneys who are employees of a party to this Action.
   25 House Counsel does not include Outside Counsel of Record or any other outside
   26 counsel.
   27            2.10 Non-Party: Any natural person, partnership, corporation, association, or
   28 other legal entity not named as a Party to this action.

        129400.0005/8376307.1                          3
                                         STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07785-VAP-MRW Document 85 Filed 03/04/21 Page 4 of 16 Page ID #:537



    1            2.11 Outside Counsel of Record: Attorneys who are not employees of a party
    2 to this Action but are retained to represent or advise a party to this Action and have
    3 appeared in this Action on behalf of that party or are affiliated with a law firm which
    4 has appeared on behalf of that party, and includes support staff.
    5            2.12 Party: Any party to this Action, including all of its officers, directors,
    6 employees, consultants, retained experts, and Outside Counsel of Record (and their
    7 support staffs).
    8            2.13 Producing Party: A Party or Non-Party that produces Disclosure or
    9 Discovery Material in this Action.
   10            2.14 Professional Vendors: Persons or entities that provide litigation support
   11 services (e.g., photocopying, videotaping, translating, preparing exhibits or
   12 demonstrations, and organizing, storing, or retrieving data in any form or medium)
   13 and their employees and subcontractors.
   14            2.15 Protected Material:      Any Disclosure or Discovery Material that is
   15 designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
   16 EYES ONLY.”
   17            2.16 Receiving Party: A Party that receives Disclosure or Discovery Material
   18 from a Producing Party.
   19 3.         SCOPE
   20            The protections conferred by this Stipulation and Order cover not only
   21 Protected Material (as defined above), but also (1) any information copied or extracted
   22 from Protected Material; (2) all copies, excerpts, summaries, or compilations of
   23 Protected Material; and (3) any testimony, conversations, or presentations by Parties
   24 or their Counsel that might reveal Protected Material.
   25            Any use of Protected Material at trial will be governed by the orders of the trial
   26 judge. This Order does not govern the use of Protected Material at trial.
   27
   28

        129400.0005/8376307.1                         4
                                       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07785-VAP-MRW Document 85 Filed 03/04/21 Page 5 of 16 Page ID #:538



    1 4.         DURATION
    2            Even after final disposition of this litigation, the confidentiality obligations
    3 imposed by this Order will remain in effect until a Designating Party agrees otherwise
    4 in writing or a court order otherwise directs. Final disposition will be deemed to be
    5 the later of (1) dismissal of all claims and defenses in this Action, with or without
    6 prejudice; and (2) final judgment herein after the completion and exhaustion of all
    7 appeals, rehearings, remands, trials, or reviews of this Action, including the time
    8 limits for filing any motions or applications for extension of time pursuant to
    9 applicable law.
   10 5.         DESIGNATING PROTECTED MATERIAL
   11            5.1       Exercise of Restraint and Care in Designating Material for Protection.
   12 Each Party or Non-Party that designates information or items for protection under this
   13 Order must take care to limit any such designation to specific material that qualifies
   14 under the appropriate standards. The Designating Party must designate for protection
   15 only those parts of material, documents, items, or oral or written communications that
   16 qualify so that other portions of the material, documents, items, or communications
   17 for which protection is not warranted are not swept unjustifiably within the ambit of
   18 this Order.
   19            Mass, indiscriminate, or routinized designations are prohibited. Designations
   20 that are shown to be clearly unjustified or that have been made for an improper
   21 purpose (e.g., to unnecessarily encumber the case development process or to impose
   22 unnecessary expenses and burdens on other parties) may expose the Designating Party
   23 to sanctions.
   24            If it comes to a Designating Party’s attention that information or items that it
   25 designated for protection do not qualify for protection, that Designating Party must
   26 promptly notify all other Parties that it is withdrawing the inapplicable designation.
   27            5.2       Manner and Timing of Designations. Except as otherwise provided in
   28 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

        129400.0005/8376307.1                          5
                                         STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07785-VAP-MRW Document 85 Filed 03/04/21 Page 6 of 16 Page ID #:539



    1 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
    2 under this Order must be clearly so designated before the material is disclosed or
    3 produced.
    4            Designation in conformity with this Order requires:
    5            (a)       for information in documentary form (e.g., paper or electronic
    6 documents, but excluding transcripts of depositions or other pretrial or trial
    7 proceedings), that the Producing Party affix at a minimum, the legend
    8 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
    9 ONLY” as appropriate (hereinafter “CONFIDENTIAL legend”), to each page that
   10 contains protected material. If only a portion or portions of the material on a page
   11 qualifies for protection, the Producing Party also must clearly identify the protected
   12 portion(s) (e.g., by making appropriate markings in the margins).
   13            A Party or Non-Party that makes original documents available for inspection
   14 need not designate them for protection until after the inspecting Party has indicated
   15 which documents it would like copied and produced. During the inspection and
   16 before the designation, all of the material made available for inspection will be
   17 deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
   18 it wants copied and produced, the Producing Party must determine which documents,
   19 or portions thereof, qualify for protection under this Order. Then, before producing
   20 the specified documents, the Producing Party must affix the “CONFIDENTIAL
   21 legend” to each page that contains Protected Material. If only a portion or portions
   22 of the material on a page qualifies for protection, the Producing Party also must clearly
   23 identify the protected portion(s) (e.g., by making appropriate markings in the
   24 margins).
   25            (b)       for testimony given in depositions that the Designating Party identify the
   26 Disclosure or Discovery Material on the record, before the close of the deposition all
   27 protected testimony.
   28

        129400.0005/8376307.1                           6
                                          STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07785-VAP-MRW Document 85 Filed 03/04/21 Page 7 of 16 Page ID #:540



    1            (c)       for information produced in some form other than documentary and for
    2 any other tangible items, that the Producing Party affix in a prominent place on the
    3 exterior of the container or containers in which the information is stored the
    4 “CONFIDENTIAL legend.” If only a portion or portions of the information warrants
    5 protection, the Producing Party, to the extent practicable, will identify the protected
    6 portion(s).
    7            5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent
    8 failure to designate qualified information or items does not, standing alone, waive the
    9 Designating Party’s right to secure protection under this Order for such material.
   10 Upon timely correction of a designation, the Receiving Party must make reasonable
   11 efforts to assure that the material is treated in accordance with the provisions of this
   12 Order.
   13 6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
   14            6.1       Timing of Challenges.    Any Party or Non-Party may challenge a
   15 designation of confidentiality at any time that is consistent with the Court’s
   16 Scheduling Order.
   17            6.2       Meet and Confer.     The Challenging Party will initiate the dispute
   18 resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
   19 et seq.
   20            6.3       The burden of persuasion in any such challenge proceeding will be on
   21 the Designating Party. Frivolous challenges, and those made for an improper purpose
   22 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
   23 expose the Challenging Party to sanctions. Unless the Designating Party has waived
   24 or withdrawn the confidentiality designation, all parties will continue to afford the
   25 material in question the level of protection to which it is entitled under the Producing
   26 Party’s designation until the Court rules on the challenge.
   27
   28

        129400.0005/8376307.1                          7
                                         STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07785-VAP-MRW Document 85 Filed 03/04/21 Page 8 of 16 Page ID #:541



    1 7.         ACCESS TO AND USE OF PROTECTED MATERIAL
    2            7.1       Basic Principles. A Receiving Party may use Protected Material that is
    3 disclosed or produced by another Party or by a Non-Party in connection with this
    4 Action only for prosecuting, defending, or attempting to settle this Action. Such
    5 Protected Material may be disclosed only to the categories of persons and under the
    6 conditions described in this Order. When the Action has been terminated, a Receiving
    7 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
    8            Protected Material must be stored and maintained by a Receiving Party at a
    9 location and in a secure manner that ensures that access is limited to the persons
   10 authorized under this Order.
   11            7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless
   12 otherwise ordered by the court or permitted in writing by the Designating Party, a
   13 Receiving             Party   may     disclose    any   information   or   item   designated
   14 “CONFIDENTIAL” only to:
   15            (a)       the Receiving Party’s Outside Counsel of Record in this Action, as well
   16 as employees of said Outside Counsel of Record to whom it is reasonably necessary
   17 to disclose the information for this Action;
   18            (b)       the officers, directors, and employees (including House Counsel) of the
   19 Receiving Party to whom disclosure is reasonably necessary for this Action;
   20            (c)       Experts (as defined in this Order) of the Receiving Party to whom
   21 disclosure is reasonably necessary for this Action and who have signed the
   22 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   23            (d)       the Court and its personnel;
   24            (e)       court reporters and their staff;
   25            (f)       professional jury or trial consultants, mock jurors, and Professional
   26 Vendors to whom disclosure is reasonably necessary for this Action and who have
   27 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   28

        129400.0005/8376307.1                             8
                                           STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07785-VAP-MRW Document 85 Filed 03/04/21 Page 9 of 16 Page ID #:542



    1            (g)       the author or recipient of a document containing the information or a
    2 custodian or other person who otherwise possessed or knew the information;
    3            (h)       during their depositions, witnesses ,and attorneys for witnesses, in the
    4 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
    5 requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
    6 not be permitted to keep any confidential information unless they sign the
    7 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
    8 agreed by the Designating Party or ordered by the Court. Pages of transcribed
    9 deposition testimony or exhibits to depositions that reveal Protected Material may be
   10 separately bound by the court reporter and may not be disclosed to anyone except as
   11 permitted under this Stipulated Protective Order; and
   12            (i)       any mediator or settlement officer, and their supporting personnel,
   13 mutually agreed upon by any of the parties engaged in settlement discussions.
   14            7.3       Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   15 ONLY” Information or Items. Unless otherwise ordered by the Court or permitted in
   16 writing by the Designating Party, a Receiving Party may disclose any information or
   17 item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only
   18 to:
   19            (a)       the Receiving Party’s Outside Counsel of Record in this Action, as well
   20 as employees of said Outside Counsel of Record to whom it is reasonably necessary
   21 to disclose the information for this Action;
   22            (b)       Experts (as defined in this Order) of the Receiving Party to whom
   23 disclosure is reasonably necessary for this Action and who have signed the
   24 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   25            (c)       the Court and its personnel;
   26            (d)       court reporters and their staff;
   27
   28

        129400.0005/8376307.1                             9
                                           STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07785-VAP-MRW Document 85 Filed 03/04/21 Page 10 of 16 Page ID #:543



    1            (e)       professional jury or trial consultants, mock jurors, and Professional
    2 Vendors to whom disclosure is reasonably necessary for this Action and who have
    3 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    4            (f)       the author or recipient of a document containing the information; and
    5            (g)       any mediator or settlement officer, and their supporting personnel,
    6 mutually agreed upon by any of the parties engaged in settlement discussions.
    7 8.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                 OTHER LITIGATION
    8
    9            If a Party is served with a subpoena or a court order issued in other litigation
   10 that compels disclosure of any information or items designated in this Action as
   11 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   12 ONLY,” that Party must:
   13            (a)       promptly notify in writing the Designating Party. Such notification will
   14 include a copy of the subpoena or court order;
   15            (b)       promptly notify in writing the party who caused the subpoena or order to
   16 issue in the other litigation that some or all of the material covered by the subpoena
   17 or order is subject to this Protective Order. Such notification will include a copy of
   18 this Stipulated Protective Order; and
   19            (c)       cooperate with respect to all reasonable procedures sought to be pursued
   20 by the Designating Party whose Protected Material may be affected.
   21            If the Designating Party timely seeks a protective order, the Party served with
   22 the subpoena or court order will not produce any information designated in this action
   23 as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   24 ONLY” before a determination by the Court from which the subpoena or order issued,
   25 unless the Party has obtained the Designating Party’s permission. The Designating
   26 Party will bear the burden and expense of seeking protection in that court of its
   27 confidential material and nothing in these provisions should be construed as
   28

        129400.0005/8376307.1                          10
                                          STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07785-VAP-MRW Document 85 Filed 03/04/21 Page 11 of 16 Page ID #:544



    1 authorizing or encouraging a Receiving Party in this Action to disobey a lawful
    2 directive from another court.
    3 9.         A NON-PARTY’S PROTECTED                      MATERIAL         SOUGHT       TO    BE
                 PRODUCED IN THIS LITIGATION
    4
    5            (a)       The terms of this Order are applicable to information produced by a Non-
    6 Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
    7 CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced by
    8 Non-Parties in connection with this litigation is protected by the remedies and relief
    9 provided by this Order.              Nothing in these provisions should be construed as
   10 prohibiting a Non-Party from seeking additional protections.
   11            (b)       In the event that a Party is required, by a valid discovery request, to
   12 produce a Non-Party’s confidential information in its possession, and the Party is
   13 subject to an agreement with the Non-Party not to produce the Non-Party’s
   14 confidential information, then the Party will:
   15            (1)       promptly notify in writing the Requesting Party and the Non-Party that
   16 some or all of the information requested is subject to a confidentiality agreement with
   17 a Non-Party;
   18            (2)       promptly provide the Non-Party with a copy of the Stipulated Protective
   19 Order in this Action, the relevant discovery request(s), and a reasonably specific
   20 description of the information requested; and
   21            (3)       make the information requested available for inspection by the Non-
   22 Party, if requested.
   23            (c)       If the Non-Party fails to seek a protective order from this court within 14
   24 days of receiving the notice and accompanying information, the Receiving Party may
   25 produce the Non-Party’s confidential information responsive to the discovery request.
   26 If the Non-Party timely seeks a protective order, the Receiving Party will not produce
   27 any information in its possession or control that is subject to the confidentiality
   28 agreement with the Non-Party before a determination by the court. Absent a court

        129400.0005/8376307.1                           11
                                          STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07785-VAP-MRW Document 85 Filed 03/04/21 Page 12 of 16 Page ID #:545



    1 order to the contrary, the Non-Party will bear the burden and expense of seeking
    2 protection in this court of its Protected Material.
    3 10.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    4            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
    5 Protected Material to any person or in any circumstance not authorized under this
    6 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
    7 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
    8 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
    9 persons to whom unauthorized disclosures were made of all the terms of this Order,
   10 and (d) request such person or persons to execute the “Acknowledgment and
   11 Agreement to Be Bound” that is attached hereto as Exhibit A.
   12 11.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                 PROTECTED MATERIAL
   13
   14            When a Producing Party gives notice to Receiving Parties that certain
   15 inadvertently produced material is subject to a claim of privilege or other protection,
   16 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   17 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
   18 may be established in an e-discovery order that provides for production without prior
   19 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
   20 parties reach an agreement on the effect of disclosure of a communication or
   21 information covered by the attorney-client privilege or work product protection, the
   22 parties may incorporate their agreement in the stipulated protective order submitted
   23 to the court.
   24 12.        MISCELLANEOUS
   25            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   26 person to seek its modification by the Court in the future.
   27            12.2 Right to Assert Other Objections. By stipulating to the entry of this
   28 Protective Order no Party waives any right it otherwise would have to object to

        129400.0005/8376307.1                       12
                                       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07785-VAP-MRW Document 85 Filed 03/04/21 Page 13 of 16 Page ID #:546



    1 disclosing or producing any information or item on any ground not addressed in this
    2 Stipulated Protective Order. Similarly, no Party waives any right to object on any
    3 ground to use in evidence of any of the material covered by this Protective Order.
    4            12.3 Filing Protected Material. A Party that seeks to file under seal any
    5 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
    6 only be filed under seal pursuant to a court order authorizing the sealing of the specific
    7 Protected Material at issue. If a Party's request to file Protected Material under seal
    8 is denied by the court, then the Receiving Party may file the information in the public
    9 record unless otherwise instructed by the court.
   10 13.        FINAL DISPOSITION
   11            After the final disposition of this Action, as defined in paragraph 4, within 60
   12 days of a written request by the Designating Party, each Receiving Party must return
   13 all Protected Material to the Producing Party or destroy such material. As used in this
   14 subsection, “all Protected Material” includes all copies, abstracts, compilations,
   15 summaries, and any other format reproducing or capturing any of the Protected
   16 Material. Whether the Protected Material is returned or destroyed, the Receiving
   17 Party must submit a written certification to the Producing Party (and, if not the same
   18 person or entity, to the Designating Party) by the 60-day deadline that (1) identifies
   19 (by category, where appropriate) all the Protected Material that was returned or
   20 destroyed and (2) affirms that the Receiving Party has not retained any copies,
   21 abstracts, compilations, summaries or any other format reproducing or capturing any
   22 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
   23 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
   24 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   25 reports, attorney work product, and consultant and expert work product, even if such
   26 materials contain Protected Material. Any such archival copies that contain or
   27 constitute Protected Material remain subject to this Protective Order as set forth in
   28 Section 4 (DURATION).

        129400.0005/8376307.1                       13
                                       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07785-VAP-MRW Document 85 Filed 03/04/21 Page 14 of 16 Page ID #:547



    1 14.        VIOLATION OF THIS ORDER
    2            Any willful violation of this Order may be punished by civil or criminal
    3 contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
    4 authorities, or other appropriate action at the discretion of the Court.
    5            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    6
    7 DATED: March 2, 2021                  TMW LAW
    8
                                            By: /s/ Bruno Tarabichi
    9                                           Bruno Tarabichi, Bar No. 215129
   10
                                            Attorneys for Plaintiff Mike Sarieddine
   11
   12
        DATED: March 2, 2021                LANE POWELL PC
   13
   14                                       By: /s/ Kenneth R. Davis II
                                                David G. Hosenpud, Bar No. 147433
   15                                           Kenneth R. Davis II (pro hac vice)
   16
                                            SHEPPARD, MULLIN, RICHTER &
   17
                                            HAMPTON LLP
   18                                       Paul S. Malingagio, Bar No. 90451
                                            Ariela R. Pier, Bar No. 313329
   19
   20                                       Attorneys for Defendant Vaptio, Inc., Shenzhen
                                            First Union Technology Co., Ltd., and Specially
   21
                                            Appearing Defendants Yonghai Li and Fei Xu
   22
   23
   24
   25
   26
   27
   28

        129400.0005/8376307.1                    14
                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07785-VAP-MRW Document 85 Filed 03/04/21 Page 15 of 16 Page ID #:548



    1 DATED: March 2, 2021              THOMPSON HINE LLP
    2
                                        By: /s/ Eric Heyer
    3                                       Menachem Mendy Piekarski,
    4                                       Bar No. 326531
                                            Eric Heyer (pro hac vice)
    5
                                            Carrie A. Shufflebarger (pro hac vice)
    6
                                        Attorneys for Defendant Magellan Technology
    7                                   Inc.
    8
    9
        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   10
   11 DATED: 0DUFK  
   12                                         __________________________________
                                             HON. MICHAEL R. WILNER
   13                                        United States Magistrate Judge
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        129400.0005/8376307.1               15
                                STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07785-VAP-MRW Document 85 Filed 03/04/21 Page 16 of 16 Page ID #:549



    1
                                               EXHIBIT A
    2
                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3
    4            I, _____________________________ [full name], of _________________
    5 [full address], declare under penalty of perjury that I have read in its entirety and
    6 understand the Stipulated Protective Order that was issued by the United States
    7 District Court for the Central District of California on [date] in the case of Sarieddine
    8 v. Vaptio, Inc., et al. (2:20-cv-08885-VAP (MRWX). I agree to comply with and to
    9 be bound by all the terms of this Stipulated Protective Order and I understand and
   10 acknowledge that failure to so comply could expose me to sanctions and punishment
   11 in the nature of contempt. I solemnly promise that I will not disclose in any manner
   12 any information or item that is subject to this Stipulated Protective Order to any
   13 person or entity except in strict compliance with the provisions of this Order.
   14            I further agree to submit to the jurisdiction of the United States District Court
   15 for the Central District of California for the purpose of enforcing the terms of this
   16 Stipulated Protective Order, even if such enforcement proceedings occur after
   17 termination of this action. I hereby appoint __________________________ [full
   18 name] of _______________________________________ [full address and
   19 telephone number] as my California agent for service of process in connection with
   20 this action or any proceedings related to enforcement of this Stipulated Protective
   21 Order.
   22
   23 DATE:
   24
                                                  Signature
   25
   26                                             Printed Name
   27                                             City/State where signed:

   28

        129400.0005/8376307.1                        1
                                  EXHIBIT A - STIPULATED PROTECTIVE ORDER
